Citation Nr: 1620432	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the July 2012 rating decision the RO denied service connection for sleep apnea.  Subsequently, in a brief in October 2015 the Veteran's representative raised the issue of whether his sleep apnea is secondary to a service-connected disability based on aggravation.  Thus, the Board has recharacterized the issue on appeal as is listed on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA sleep study in March 2008 shows that the Veteran has very severe sleep apnea.  He contends that his sleep apnea began in service or alternatively is secondary to a service-connected disability.  See statements dated in February 2012 and January 2013, and brief dated in October 2015.  In the January 2013 statement, the Veteran indicated that his sleep apnea existed for a long time along with other medical conditions and their accompanying medications.  

The Veteran is currently service connected for bilateral pes planus, residuals of a low back sprain, laxity of the left knee, arthritis of the left knee, chondromalacia patella of the right knee, laxity of the right knee, hemorrhoids, and bilateral knee scars.  VA treatment records throughout the appeal period show that he was prescribed multiple medications, including for muscle spasms and pain.  See, e.g., VA treatment records dated in February 2008, December 2012, and May 2015.  

Thus, a VA examination is warranted as there is competent evidence of sleep apnea, evidence suggesting that the sleep apnea may be related to service or a service-connected disability; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter which informs him of what the evidence must show to establish service connection for sleep apnea as secondary to a service-connected disability.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner must:

a.) Opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's sleep apnea is related to his active service.  In rendering the opinion, the examiner is asked to consider the Veteran's February 2012 statement explaining that his sleep problems and snoring started around 1988 and that in-service doctors advised him to cut back on drinking coffee.  

b.) Opine whether it is at least as likely as not, i.e. 50 percent probability or more, that the Veteran's sleep apnea was both caused, or aggravated, by a service-connected disability.  [In this regard, the examiner is hereby informed that the Veteran currently is service-connected for bilateral pes planus, residuals of a low back sprain, laxity of the left knee, arthritis of the left knee, chondromalacia patella of the right knee, laxity of the right knee, hemorrhoids, and bilateral knee scars.]  

In answering this question, the examiner must address whether the medications the Veteran has been taking for any service-connected disability have caused or aggravated his sleep apnea.  Such medication includes, but is not limited to, medications that the Veteran has been prescribed for muscle spasms and pain, which include analgesic cream, aspirin, and Tramadol.  See, e.g., VA treatment records dated in February 2008, December 2012, and May 2015.  

c.) If the Veteran's sleep apnea is aggravated by a service-connected disability or medications  taken for the service-connected disability, the examiner should quantify the approximate degree of aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. After completing the above actions and any other development deemed necessary, readjudicate the issue of entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

